IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

BRANDON RASHALD MILTON,                 NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D14-1075

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed September 2, 2014.

Amended Petition Seeking Belated Appeal -- Original Jurisdiction.

Brandon Rashald Milton, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.


PER CURIAM.

      The amended petition seeking belated appeals of the judgments and sentences

rendered on January 9, 2014, in Suwannee County Circuit Court case numbers 04-

396CF, 05-632CF, and 05-646CF, is granted. Upon issuance of mandate, a copy of

this opinion shall be furnished to the clerk of the lower tribunal for treatment as a

notice of appeal in each of the three cases. If petitioner qualifies for the services of

appointed counsel at public expense, the lower tribunal is directed to appoint counsel

to represent him in the belated appeals authorized by this opinion.

ROBERTS, MARSTILLER, and SWANSON, JJ., CONCUR.